Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2015

                                    No. 04-15-00460-CR

                                     Gary CASTILLO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8212
                          Honorable Ron Rangel, Judge Presiding


                                       ORDER

       Amy H. Alvarado’s notification of late record is GRANTED. The reporter’s record is due
on or before November 3, 2015.


                                                  _________________________________
                                                  Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court